Title: From James Madison to Marquis de Someruelos, 14 July 1808
From: Madison, James
To: Someruelos, Marquis de



Sir,
Department of State of the United States, Washington 14th. July, 1808.

I had the honor of addressing Your Excellency on the 21st. April 1806, to request that Mr. Nathaniel Fellows might be released in part from the obligation he gave to respond for the proceeds of the American Brigantine Minerva and her cargo, and I have now the honor to add, at the request of the parties interested, that he may be entirely released from this obligation.  With Sentiments of great Respect & Consideration I have the honor to be, Sir, Your Most Obt: Hble: Servt:

James Madison

